Exhibit 10.14


Non-Employee Director Compensation Summary
 
The following is a summary of the compensation program for non-employee
directors of Momenta Pharmaceuticals, Inc. (the “Company”):
 
Stock Option Grant Upon Initial Appointment or Election


Each new non-employee director receives an option to purchase up to 33,000
shares of the Company’s common stock upon his or her initial election or
appointment to the Board of Directors (the “Board”), with 1/3 of such option to
vest on the first anniversary of the date of grant and an additional 8 1/3% to
vest at the end of every three-month period thereafter, subject to the
director’s continued service to the Company. Each option is granted pursuant to,
and subject to the terms of, the Company’s incentive award plan and a stock
option award agreement in substantially the form of the Company’s standard stock
option agreement approved by the Board.


Annual Option and Restricted Stock Grant


Each non-employee director who served as a director in the previous year
receives restricted shares of common stock of the Company and an option to
purchase shares of the Company’s common stock. Each award is granted on the date
of the scheduled meeting of the Board coinciding with each annual meeting of the
Company’s stockholders. The number of shares subject to the option and the
number of restricted shares is determined annually by the Board so that the
total value of the option and restricted shares targets the 50th percentile of
total value of equity grants made by the Company’s peer group to their
respective directors on an individual director basis. The number of restricted
shares is equal to 50% of the number of shares subject to the option.


The option vests in full on the first anniversary of the date of grant, subject
to the director’s continued service to the Company. Each option is granted
pursuant to, and subject to the terms of, the Company’s incentive award plan and
a stock option award agreement in substantially the form of the Company’s
standard stock option agreement approved by the Board.


One hundred percent of the restricted shares vest and become free from
forfeiture and transfer restrictions on the first anniversary of date of grant,
subject to the director’s continued service to the Company. The shares of
restricted common stock are granted pursuant to, and subject to the terms of,
the Company’s incentive award plan and a restricted stock award agreement in
substantially the form of the Company’s standard restricted stock award
agreement approved by the Board.


Payment of Retainer Fee; Reimbursement of Travel and Other Expenses


Each non-employee director is entitled to receive an annual retainer for his or
her service on the Board as well as additional fees for committee service as
follows:







--------------------------------------------------------------------------------





Annual Retainer


$50,000


Non-Employee Board Chairperson


$30,000


Audit Committee Chairperson


$20,000


Audit Committee Members (other than the Chairperson)


$12,500


Compensation Committee Chairperson


$15,000


Compensation Committee Members (other than the Chairperson)


$10,000


Nominating and Corporate Governance Committee Chairperson


$12,000


Nominating and Corporate Governance Committee Members (other than the
Chairperson)


$7,000


Science Committee Chairperson


$17,500


Science Committee Members (other than the Chairperson)


$12,500





Retainers are paid quarterly in arrears during the fiscal year. Non-employee
directors also receive reimbursement for reasonable travel and other expenses in
connection with attending meetings of the Board of Directors.


* * * * * *



